Citation Nr: 0908352	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-21 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the service connected synovitis, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1965 
to September 1967.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that his service-connected left knee 
synovitis got worse.  He complains of pain and instability in 
the knee, and difficulty walking.  He uses a cane or walker 
to assist in ambulation.  In his claim dated July 2005, the 
Veteran stated that he applied for Social Security disability 
benefits because his knee disability prevented him from 
working.  At a hearing before a Decision Review Officer in 
September 2006 the Veteran stated that he was receiving 
Social Security disability benefits.  He estimated that he 
began receiving Social Security disability benefits in July 
2004.  It is noted that he stated the knee was worse at his 
hearing and that an additional examination was conducted in 
2007, shortly before the case was forwarded to the Board.

There is no evidence that any attempt was made to obtain the 
Veteran's Social Security disability records from the Social 
Security Administration.  The Board has a duty to obtain 
relevant records that are in the possession of the federal 
government.  See 38 U.S.C.A. § 5103A (b)(1) & (c)(3), 38 
C.F.R. § 3.159(c)(2).  The Veteran's Social Security records 
may contain information concerning his left knee disability.  



Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
Veteran explaining the need for 
additional evidence regarding his claim 
in accordance with 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008).

The letter must inform the Veteran 
about the information and evidence 
necessary to substantiate the claim, 
notify him of the type of evidence VA 
will attempt to obtain on his behalf 
and the type of evidence he is expected 
to provide, and request that he provide 
any and all evidence currently in his 
possession.  Furthermore, the letter 
should comply with the guidance 
concerning notice as set forth in 
Vazquez-Flores v. Peake,  22 Vet. App. 
37 (2008).

		2.  All records pertinent to the 
Veteran's award of Social Security 
disability benefits should be obtained 
from the Social Security Administration.  
If these records cannot be obtained, 
documentation should be made of this 
fact.  

3.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the Social 
Security records reveal left knee 
findings that are significantly different 
than those in the VA records, additional 
examination should be scheduled as 
necessary.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




